 



EXHIBIT 10.18

TASER International   Cartridge Assembly Line

ATS Conditions of Sale
1. ENTIRE AGREEMENT
. The Agreement or Contract between ATS and TASER International (Buyer) shall
consist of (in the following order of priority) Buyer’s Purchase Order to ATS,
TASER International Machine Performance Specification and Requirements [Final
Rev A clean 6.29.2007], ATS Quotation [SWT 02-07-132333 Rev 1 dated May 10,
2007] as amended by Buyer’s Purchase Order and ATS Conditions of Sale [Taser
(Final Rev A redlined — 6.29.2007)]. This Agreement or Contract shall constitute
and create the entire agreement between ATS and Buyer and shall supersede all
prior discussions, correspondence and proposals (such agreement, as may be
amended, modified or supplemented from time to time in writing, the “Contract”)
with respect to the purchase of the AAM and/or Deliverables.
2. DESIGN CHANGES
ATS shall provide Buyer with ATS’s documented ISO procedures regarding the
processing of design changes prior to any design change. BUYER AGREES TO FOLLOW
ATS’ DOCUMENTED ISO PROCEDURES REGARDING THE PROCESSING OF DESIGN CHANGES AND
SHALL ENSURE THAT ALL CHANGES ARE PROPERLY APPROVED BY BUYER’S AUTHORIZED
PERSONNEL WITHOUT DELAY. The Buyer is responsible and shall pay ATS all
increased costs, including overheads and profit thereon due to Buyer’s changes
in design or specifications. ATS overhead and profit for any design changes
shall not exceed the burdened rates provided by ATS to Buyer. Any design study
requested by Buyer to estimate the cost of a proposed change in design or
specifications shall be made by the ATS personnel assigned to the original
design. If the Buyer authorizes the proposed change, the Contract price shall be
increased or decreased by the amount quoted by ATS for the proposed change,
unless otherwise agreed between Buyer and ATS, and the contract schedule shall
be extended or compressed as mutually agreed by the parties based on the amount
of time stated in the ATS design study, or equal to the time lost or gained by
reason of the change. The schedule for all materials or components affected by
any design study shall be extended by a period of time equal to the hold time,
if any, associated with such study, whether or not the Buyer authorizes or
approves the proposed change.
3. EQUIPMENT SAFETY
ATS shall build the ATS Product to comply with ATS’ interpretation of applicable
(OSHA or CSA) safety standards. ATS shall review equipment safety including
guarding designs with the Buyer at a design review meeting with the intent to
maximize operator safety, particularly with respect to all pinch points and
moving parts. Buyer shall advise ATS of any required equipment safety or
guarding changes no later than five (5) business days following the date of such
design review meeting. Unless provided for in the specifications, if Buyer
requests deviation from ATS’ interpretation of the applicable safety standards,
this shall be considered a Design Change (See Article 2).
4. EXCUSABLE DELAYS
ATS shall not be liable for delays in delivery or performance, or for failure to
manufacture, deliver or perform, due to:

(i)   a cause beyond ATS’ reasonable control; provided such delay could not have
been prevented by sufficient advance logistical planning;   (ii)   an act of
God, act of a public enemy, compliance with laws, governmental acts or
regulations, fire, accident, unusually severe weather, act of civil or military
authority, Governmental priority, strike or other labour disturbance, flood,
epidemic, war, riot, delay in transportation or car shortage; or   (iii)   acts
of the Buyer including, failure of Buyer to supply to ATS within five
(5) business days with all necessary information, required sample parts or other
specified items required by ATS to design, manufacture, test and install the ATS
Product, failure or delay by Buyer to approve or reject proposed design changes,
changes of scope, design or specification made by Buyer which result in
additional time being required to design, manufacture, test and install the ATS
Product; failure or delay by Buyer to release to ATS those portions of Buyer’s
plant required by ATS for installation of the ATS Product; interference by Buyer
or Buyer’s trades during installation; failure or delay of Buyer to advise ATS
of required equipment safety or guarding changes within five (5) business days
of design review meeting.

ATS will notify the Buyer promptly of any material delay excused by (i) and
(ii) above and will specify the revised delivery date as soon as practicable. In
the event of any such delay, there will be no termination arising from the delay
(except for Buyer’s right to terminate for convenience under Article 11) and the
date of delivery or of performance shall be extended for a period equal to the
time lost by reason of delay.
ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 1

 



--------------------------------------------------------------------------------



 



TASER International   Cartridge Assembly Line

In the event of any delay arising as contemplated in (iii) above, the Buyer
shall pay ATS compensation for its documented costs actually incurred resulting
directly from such delay, including carrying charges, transportation charges,
storage charges, travel charges, and personnel charges. ATS will, at Buyer’s
request, provide Buyer with documentation supporting such costs.
5. DELIVERY, TITLE AND RISK OF LOSS
Delivery dates specified are best expected dates and are subject to events as
described in Section 4 above. Unless otherwise specified in the ATS Quotation,
delivery will be made to the FOB Buyer facility, skidded for domestic truck
shipment. ATS shall be responsible for freight transportation, insurance,
shipping, storage, import duty, brokerage, handling, demurrage, or similar
charges to deliver to Buyer’s facility. If such charges are by the terms of sale
included in the Contract price, any increase in rates becoming effective after
the date of Contract shall be for the account of and responsibility of the
Buyer. Risks of loss or damage shall pass to the Buyer on delivery at Buyer’s
facility, however, title to the ATS Product will not pass to the Buyer until
payment has been received in full. ATS shall not be responsible for unloading
the ATS Product at Buyer’s facility.
6. FACTORY ACCEPTANCE AND SITE ACCEPTANCE
The following provisions apply with respect to the acceptance of any products
forming part of the ATS Product:

  a)   ATS and Buyer have agreed on a test plan (“Test Plan”) for the FAT (as
defined below) and the SAT (as defined below).     b)   A factory acceptance
test (“FAT”) shall be performed at ATS’s facility and shall commence within five
(5) business days of notice from ATS confirming completion of the ATS Product or
at such other time as may be agreed upon in writing by the parties. Such testing
shall be carried out in accordance with the Test Plan. The FAT shall be deemed
successful when the results of the testing are in compliance with the Test
Plan’s criteria.     c)   A Buyer site acceptance test (“SAT”) shall be
performed at Buyer’s facility within five (5) business days of the completion of
installation of the ATS Product at Buyer’s site. Such testing shall be carried
out in accordance with the Test Plan. The SAT shall be deemed successful when
the results of the testing are in compliance with the Test Plan’s criteria and
approved by Buyer.     d)   ATS shall carry out such remedial work as is
necessary to achieve a successful FAT and SAT at no additional charge to Buyer,
provided that any changes requested by Buyer beyond those set forth in the
Specifications may require additional charges which shall be determined by
mutual agreement by both parties and reflected in a change order executed by the
parties in accordance with Section 2. Once remedial work is complete, the ATS
Product will be re-tested and this process shall continue for a reasonable time
until a successful FAT and SAT is achieved.     e)   Notwithstanding anything to
the contrary, FAT and/or SAT will be deemed successfully completed in the event
that Buyer fails to allow ATS to conduct the tests within the prescribed
timeframe referred to above or in the event Buyer does not provide the
production quality sample parts or other inputs required by the Test Plan within
such timeframes.

ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 2

 



--------------------------------------------------------------------------------



 



TASER International   Cartridge Assembly Line

7. INSTALLATION SERVICES
Installation services are included in the quoted price, except that Buyer is
responsible for unloading the AAM from the truck and moving it to its location
within Buyer’s facility. ATS agrees to be responsible for any damage caused to
the AAM from normal rigging procedures. When installing the equipment at Buyer’s
site, ATS confirms that it will not complete final electrical or compressed air
hook-ups to Buyer’s power supply and Buyer is responsible for having its own
electricians complete such connections. In the event that local by-laws,
ordinances or regulations in effect at Buyer’s site require certain inspections,
approvals or supervision of such hook-ups, Buyer is responsible for arranging
these as required.
8. LIMITED WARRANTY
Except as otherwise provided herein, ATS warrants that the ATS Product will be
free from defects in design, manufacture, workmanship, material and installation
and shall conform to the TASER Machine Performance Specifications and
Requirements EN-SPEC-AAM-001 Rev A and ATS Quotation SWT02-07-132333 Rev 1,
dated May 9, 2007 for a period of thirty-six (36) months from SAT or
thirty-eight (38) months from the date of shipment from ATS’ facilities,
whichever occurs first. Upon prompt notification from the Buyer of any failure
of the ATS Product to conform to this warranty during the warranty period, and
provided the ATS Product has been properly installed, maintained and operated in
accordance with ATS recommended procedures, ATS will make repairs, adjustments,
or replacements to the defective part(s) at ATS’ option. ATS shall have no
responsibility for, and does not warrant against, any problems that occur as a
result of improper use of the ATS Product or failure to properly install,
maintain and operate it in accordance with ATS’s recommended procedures, or
alteration to it by any party other than ATS or those authorized by ATS to do
so. Buyer shall maintain accurate and complete records regarding equipment
operation and maintenance and service procedures performed on the ATS Product.
The Buyer agrees to return the defective part to ATS at the Buyer’s expense. ATS
will return corrected or replacement parts to the Buyer CPT Buyer’s plant. ATS’s
warranty includes ATS manufactured components, industrial Rockwell components,
conveyors, including Supertrak, bowl feeders, hoppers, pick and place units,
grippers for pick and place units, winders, gear boxes, indexers and pneumatic
presses. ATS’ warranty excludes consumable items and wear parts, such as but not
limited to belts, bulbs, lamps, fuses, o-rings, filters, fiber guides, printer
ribbons or cartridges, lubricants, solvents or chemicals, sensors, motors, all
pneumatic devices, drills, dispensing equipment, punch die, pad printer and
sensor cables which by their nature require periodic replacement.
With respect to third party equipment integrated into the ATS Product,
warranties for such items are limited to the warranty extended to ATS by the
supplier; however ATS will use its best efforts to obtain extended warranties
when available. These third party equipment includes: o-ring feeders, Branson
welders, lasers, weigh scales, test instruments, gas filling equipment, robots,
oven and arc weld. ATS hereby assigns to the Buyer all warranties received from
its suppliers to the extent ATS is able to and agrees to assist the Buyer in
making any claim pursuant to the said warranties.
ATS MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED, AND HEREBY EXPRESSLY
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
9. SPARE PARTS
ATS agrees that it will, for a period of seven (7) years after the warranty
period, make available the necessary resources to service the ATS Products and
sell to Buyer all necessary spare parts, at prevailing price, delivery and
payment terms, required for maintenance and repair of the Products. The parties
acknowledge that in the event that spare parts consisting of or including
components manufactured by a third party supplier and not manufactured by ATS
cease to be available from such third party supplier, ATS shall be entitled to
identify a suitable replacement or work-around solution for such spare parts.
After such seven(7) year period has expired, Buyer may request that ATS continue
to support the ATS Products or supply spare parts and, if ATS does not choose to
continue to support such Products or supply such spare parts, ATS agrees to
provide Buyer, upon receipt of a written request from Buyer therefore, with an
opportunity for Buyer to make final purchases of any spare parts then in the
possession of ATS and supply Buyer with copies of all manufacturing drawings of
spare parts that are manufactured by ATS so that Buyer can maintain the
Products, provided that Buyer shall only be able to use such drawings to make or
have made spare parts for ATS Products supplied by ATS and for no other purpose.
10. PATENTS
ATS warrants that the ATS Product shall be delivered free of any rightful claim
of a third party for infringement of any valid Canadian or United States patent.
Upon prompt notification from Buyer in writing and given all the reasonably
necessary authority, information and assistance for the defence of same, ATS
shall defend or settle in its sole judgement, at ATS’ expense, any suit or
proceeding brought against the Buyer based upon a claim that the ATS Product
constitutes an infringement of such a patent. ATS shall pay all damages and
costs awarded against the Buyer due to such infringement.
ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 3

 



--------------------------------------------------------------------------------



 



TASER International   Cartridge Assembly Line

In case the ATS Product is held in such suit to constitute an infringement and
its use is enjoined, ATS shall, at its expense and option, either procure for
the Buyer the right to continue to use the ATS Product, or replace same with a
non-infringing product or part having the same functionality, or modify same so
it becomes non-infringing, without diminution in functionality or remove the ATS
Product and refund the purchase price of the infringing part of the ATS Product
(less depreciation for any period of use on a straight line basis over a period
of ten (10) years from the date of the applicable Purchase Order) and any
transportation costs separately paid by the Buyer.
The patent warranty shall not apply to: (i) any product or part which is
modified or manufactured to the Buyer’s design to the extent infringement
results from Buyer’s design; (ii) any product of a third party as specified by
the Buyer incorporated in the ATS Product; (iii) the use of any ATS Product
furnished to Buyer in combination with other products not furnished by ATS,
unless the ATS Product, per se, infringes the asserted patent; or (iv) any
infringement relating to Buyer’s prescribed manufacturing processes. As to any
such excluded product or part thereof, ATS assumes no liability whatsoever for
patent infringement and the Buyer shall hold ATS harmless against any
infringement claim arising therefrom.
THE FOREGOING STATES THE ENTIRE LIABILITY OF ATS FOR PATENT INFRINGEMENT BY THE
ATS PRODUCT OR ANY PART THEREOF.
11. CONFIDENTIALITY, PROPERTY RIGHTS & SOFTWARE LICENSES
Each party (the “Recipient”) agrees to keep and maintain the confidentiality of
the confidential information of the other party hereto (the “Owner”). This
Contract imposes no obligation on the Recipient where such information (i) was
known to the Recipient prior to receipt of the information on a non-confidential
basis, (ii) is or becomes a matter of public knowledge or publicly available
through no fault of the Recipient, (iii) is rightfully received by Recipient on
a non-confidential basis from a third party, (iv) is independently developed by
Recipient without use of or reference to the information from Owner as
established by the written records of Recipient; or (v) is publicly disclosed by
Recipient with Owner’s prior written approval. Recipient agrees to protect the
information in strictest confidence by using the same degree of care to prevent
the unauthorized use, dissemination or publication of the information as
Recipient uses to protect its own confidential information, provided that in no
case shall such standard of care be less than a reasonable degree of care.
Recipient may disclose such information only to those of Recipient’s employees,
advisors, consultants, and vendors who have a need to know such information
provided that such employees, advisors, consultants, agents and vendors are
under obligations of confidentiality to maintain the confidentiality of such
confidential information. Recipient shall not use the confidential information
of the Owner for any purpose other than as necessary to carry out the purposes
of this Contract.
ATS shall and does irrevocably grant and assign to Buyer the proprietary rights
in and to any and all of the deliverables first developed or conceived during
performance of and otherwise resulting from the Contract other than those that
constitute ATS Proprietary Technology (as defined below). Notwithstanding any
provision, express or implied, to the contrary, and for the purposes of clarity,
the parties confirm that ATS shall retain all proprietary rights to any ATS
Proprietary Technology forming part of the Services and other Deliverables
provided under the Contract. “ATS Proprietary Technology” means any and all
technology, know-how, trade secrets, inventions, and software and other
intellectual property that: (i) is or was developed, conceived or acquired by
ATS prior to or outside the scope of this Contract, or (ii) is owned by a third
party and that ATS has obtained rights to independently of this Contract, or
(iii) is an improvement and/or modification to ATS Proprietary Technology, or
(iv) is developed or conceived during the course of performance under this
Contract (“New Developments”), to the extent such New Developments relate to
mechanical and electronic devices used to automatically convey, grip, locate,
orient, manipulate, alter, inspect, test or sense materials or products as part
of an automated process. Buyer shall have and ATS hereby grants to Buyer, an
irrevocable, non-exclusive, world-wide, royalty-free, perpetual right and
license to use such ATS Proprietary Technology as has been incorporated into the
Services and/or Deliverables solely to operate, modify, and maintain the
Deliverables provided under the Contract.
The ATS Product may use computer software. Computer software that is custom
developed by ATS specifically for the Buyer under the terms of the Contract
(“Custom Software”) shall be delivered to the Buyer with the ATS Product,
including source code. All title, right and interest in such Custom Software
shall vest in Buyer upon full payment for the ATS Product. Computer software of
third party suppliers (Third Party Software) may also be integrated into the ATS
Product. ATS shall assign all rights afforded under the licenses for such Third
Party Software to the Buyer and Buyer shall assume all obligations under any
such software licenses, except for the payment of any royalties. The ATS Product
may also include software that has been developed by ATS, at ATS expense, for
general use in the products ATS manufactures (“ATS Software”). ATS Software is
proprietary to ATS. Upon full payment for the ATS Product, such ATS Software
shall be licensed to the Buyer on a non-exclusive basis for use solely to
operate and maintain the ATS Product by the Buyer. All software, whether ATS
software of third party software, shall be provided to Buyer on a royalty free
basis.
ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 4

 



--------------------------------------------------------------------------------



 



TASER International   Cartridge Assembly Line

12. LIMITATIONS OF LIABILITY AND REMEDIES
IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL EITHER PARTY OR ITS SUPPLIERS OR
SUBCONTRACTORS BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT OR REVENUES, LOSS OF USE
OF THE ATS PRODUCT OR ANY ASSOCIATED EQUIPMENT, DAMAGE TO ASSOCIATED EQUIPMENT,
COST OF CAPITAL, COST OF SUBSTITUTE PRODUCTS, FACILITIES, SERVICES OR
REPLACEMENT EQUIPMENT, DOWN TIME COSTS, OR CLAIMS OF BUYER’S CUSTOMERS FOR SUCH
DAMAGES. IF THE BUYER TRANSFERS TITLE TO OR LEASES THE ATS PRODUCT TO ANY THIRD
PARTY, THE BUYER SHALL OBTAIN FROM SUCH THIRD PARTY A PROVISION AFFORDING ATS
AND ITS SUPPLIERS AND SUBCONTRACTORS THE PROTECTION OF THE PRECEDING SENTENCE.
EXCEPT FOR LIABILITY ARISING FROM (I) ATS’S WILLFUL MISCONDUCT, OR (II) ATS’S
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 10, IN NO EVENT, WHETHER AS A RESULT
OF BREACH OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL
EITHER PARTY’S LIABILITY TO THE OTHER PARTY FOR ANY LOSS OR DAMAGE ARISING OUT
OF, OR RESULTING FROM THIS CONTRACT, OR FROM ITS PERFORMANCE OR BREACH, OR FROM
THE PRODUCTS OR SERVICES FURNISHED HEREUNDER, EXCEED THE PRICE OF THE SPECIFIC
PRODUCT OR SERVICE WHICH GIVES RISE TO THE CLAIM. EXCEPT AS TO TITLE, ANY SUCH
LIABILITY SHALL TERMINATE UPON THE EXPIRATION OF THE WARRANTY PERIOD SPECIFIED
IN “LIMITED WARRANTY” (ARTICLE 9).
If ATS furnishes the Buyer with advice or other assistance which concerns the
ATS Product or any system or equipment in which the ATS Product may be installed
and which is not required pursuant to this Contract, the furnishing of such
advice or assistance will not subject ATS to any liability, whether in contract,
warranty, tort (including negligence), or otherwise.
THE REMEDIES PROVIDED EITHER PARTY IN THE CONTRACT ARE SUCH PARTY’S SOLE AND
EXCLUSIVE REMEDIES.
13. TERMINATION BY BUYER FOR CONVENIENCE
Buyer may terminate the Contract in whole or in part for Buyer’s convenience. In
the event of such termination, Buyer shall pay ATS upon demand for all costs and
expenses already incurred or commitments made by ATS for materials and labour,
including, without limitation, design, processing, handling, fabrication,
packing, shipping, travel, supplier termination, and restocking charges, plus
reasonable amounts for overhead and profit. ATS shall not be entitled to
anticipated profit or anticipated overhead charges.
14. TERMINATION BY ATS FOR CAUSE
If Buyer becomes insolvent or bankrupt or breaches a provision of the Contract
and does not remedy such breach within twenty (20) calendar days of written
notice by ATS, ATS may terminate the Contract in whole or in part effective
twenty (20) calendar days after said notice was given. In the event of such
termination, ATS shall have the right to take possession of all materials and
components related to the ATS Product in whatever stage of design, manufacture,
or installation it is at such time, except such ATS Product which has already
been delivered and paid in full by Buyer. ATS shall be under no obligation to
finish the work, provide further support or information, or provide further ATS
Product. In the event of such termination, Buyer shall pay ATS for all work
performed prior to the termination, including costs and expenses already
incurred and commitments made by ATS plus reasonable expenses incurred after
termination to recover or protect the ATS Product and related materials and
components, plus reasonable amounts for overhead and profit on the foregoing.
ATS shall not be entitled to compensation for anticipated profit or anticipated
overhead charges.
15. TERMINATION BY BUYER FOR CAUSE
If ATS becomes bankrupt or insolvent or breaches a provision hereof and does not
remedy such breach within twenty (20) calendar days of being given written
notice by Buyer, Buyer may terminate the Contract in whole or in part, at its
option in its sole discretion, effective twenty (20) calendar days after such
notice was given. In the event of such termination, Buyer shall have the right,
at its option and in its sole discretion, to take possession of the ATS Product
(in whatever state of design or manufacture it is at such time) immediately and
shall have a right to receive a refund of all amounts paid to ATS hereunder,
less an amount representing payment for all work performed and deliverables
provided by ATS to the date of such termination and Buyer shall be relieved of
any obligation to make any future payments to ATS; or, in the alternative, in
the event the termination occurs due to ATS’s bankruptcy or insolvency or if the
breach occurs prior to acceptance of the MAT by Buyer and is not cured within
within 20 days after written notice of such breach, reject the AAM, cancel the
Purchase Order and receive a full refund of all moneys paid to ATS. ATS shall
not be entitled to anticipated profit or anticipated overhead charges. Upon
election to take possession of the AAM and make such payment, Buyer shall have
the right to the continued use of the ATS Product, including
ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 5

 



--------------------------------------------------------------------------------



 



TASER International   Cartridge Assembly Line

the related materials and components, and Buyer may then finish the work by any
reasonable means Buyer deems appropriate. THE REMEDY PROVIDED TO BUYER IN THIS
ARTICLE SHALL BE BUYER’S SOLE AND EXCLUSIVE REMEDY IN RESPECT OF ANY BANKRUPTCY
OR INSOLVENCY OF ATS AND IN RESPECT OF ANY BREACH OF THIS CONTRACT BY ATS, OTHER
THAN IN RESPECT OF EVENTS DESCRIBED IN LIMITED WARRANTY (ARTICLE 9) OR PATENTS
(ARTICLE 10).
16. TAXES
The prices quoted by ATS are exclusive of all applicable federal, state/
provincial or local taxes, unless otherwise stated. The Buyer shall pay the
gross amount of any present or future sales, use, excise, value added, or other
similar tax applicable to the price, sale or delivery of any ATS Product or
services furnished hereunder or to their use by the Buyer or ATS. The Buyer
shall furnish ATS with evidence of exemption from any such taxes acceptable to
the taxing authorities. The Buyer shall assess and remit any applicable tax to
taxing authorities not otherwise invoiced by ATS.
17. ASSIGNMENT
Neither party shall assign the Contract without the prior written consent of the
other party; provided, however, that Buyer may assign this Contract to any
affiliate of Buyer. Buyer shall in such circumstances remain liable for all
obligations under this Contract. For purposes of this provision, an “affiliate”
of buyer shall be any business entity that controls, is controlled by or is
under common control with Buyer.
18. AGENCY
ATS and the Buyer are independent contractors. No agency relationship or
partnership exists between them, and neither of them has the right to enter into
a contract on behalf of or as an agent or representative of the other.
19. NOTICES
All notices required or permitted under this Contract shall be in writing and
personally delivered or mailed, by registered mail, return receipt requested.
Facsimile transmission to the address or facsimile number set out on the ATS
Quotation will not be considered a legal notice and must be confirmed with the
delivered or mailed original. ATS or Buyer may change their respective addresses
by written notice to the other.
20. SURVIVAL BEYOND COMPLETION
The rights and obligations of each party with respect to confidentiality,
indemnification, limitations of liability, disclaimers, representations,
warranties, and other terms and conditions set forth herein shall survive
termination of the Contract or Final Acceptance of the Work.
21. GOVERNING LAW
The validity, interpretation and performance of the Contract shall be governed
by and construed in accordance with the laws of the State of Arizona, USA. Buyer
and ATS hereby submit to the non-exclusive jurisdiction of the Courts situated
in the State of Arizona for resolution of disputes arising with respect to this
Contract.
ATS Confidential — Do not copy or distribute

                        6.29.2007   Page 6

 



--------------------------------------------------------------------------------



 



TASER Material and Supply Purchase Requisition Form

     
Date:   July 2, 2007
  Date Needed:   July 2, 2007
 
   
Requested by:   Dan Behrendt
  Department:   Production

Approved by:   Board of Directors (see attached resolution)
PO#:                    

Vendor:   ATS Automation Tooling Systems, Inc., Automation Systems Devision, 250
Roayal Oak Road, Cambridge, ON, Canada N3H 4R6

Vendor Local Address:   ATS Southwest, Inc., 10900 N. Stgallard Place, Tucson,
AZ 85737
Vendor Contact &Phone:   Daniel Alcombright, General Manager, Phone:
520-575-9446, ext. 251
Vendor Fax:   520-575-9562
Project Description:   TASER Cartridge Automated Assembly Machine

     
Ship Via:
  Vendor Select
 
   
Ship Terms:
  FOB TASER Facility
 
   
Terms:
  See Payment Terms below

                                      Line   Item #   Rev   Size   Color  
Delivery   Quantity   UOM   Unit Price   Amount
1
  TASER Cartridge Automated Assembly Machines (AAM) or (ATS Product)   N/A   *  
**   Ship to TASER on 5/25/2008***   5 Zones plus
other Deliverables*   N/A   N/A   $7,767,600.00 inclusive of all taxes, freight
and all items included in Investment Summary* All System Options Are Rejected

 

*   See ATS Quotation SWT02-07-132333Rev 1 Dated May 9, 2007 as revised and
amended pursuant to this Purchase Order.   **   All exposed machinery, parts and
surfaces (except anodized aluminum, stainless steel and safety related surfaces)
to be finished in a uniform manner with TASER colors of grey, silver and black
with

 



--------------------------------------------------------------------------------



 



    TASER logos (artwork provided by TASER, ATS shall provide the necessary tags
based on TASER artwork) to cover all manufacturer advertising tags containing
letters taller than 1² to appear as though it is a TASER specific machine.
Markings related to component identification (for maintenance purposes) and
human safety will be allowed. TASER to approve exceptions, painting scheme and
colors as part of the design review   ***   AAM will be fully installed at
TASER’s facility, and be functional, operational and ready for start of SAT on
June 10, 2008. ATS shall not ship or deliver the AAM to TASER until such time as
it successfully completes the FAT to TASER’s reasonable approval.

Payment Terms:

  •   20% of total purchase price with delivery of TASER purchase order     •  
20% of total purchase price net 30 days after TASER approval of AAM design     •
  10% of total purchase price net 30 days after start of AAM assembly     •  
10% of total purchase price net 30 days after TASER acceptance of Modular
Acceptance Test (MAT) for each AAM zone. MAT shall equal an eight hour
production of 6,150 assemblies to TASER specification with no faults on an
equivalent basis per a two hour burst test.     •   10% of total purchase price
net 30 days after TASER approval of ATS plan to achieve 100% of FAT     •   15%
of total purchase price net 30 days after delivery of AAM at TASER facility. In
the event that the AAM is not shipped to TASER facility by May 25, 2008, then
the terms of this payment shall be net 60 days.     •   15% of total purchase
price net 60 days after TASER approval of Site Installation and Site Acceptance
Testing (SAT). In the event that the AAM is not shipped to TASER facility by May
25, 2008, then the terms of this payment shall be net 90 days.

For the purpose of this Purchase Order, ATS shall refer to ATS Automation
Tooling Systems Inc. and TASER or Buyer shall refer to TASER International, Inc.
This Purchase Order incorporates the following documents by reference as
modified or amended, which documents are made a part hereof as though fully set
forth herein, in the following order of priority:


1.   TASER Purchase Order   2.   TASER Machine Performance Specifications and
Requirements EN-SPEC-AAM-001 Rev A Final dated June 29, 2007,   3.   ATS
Investment Summary dated June 1, 2007 (All System Options are rejected)   4.  
ATS Quotation SWT02-07-132333Rev 1 Dated May 9, 2007, subject to the following
revisions:

  a)   Zone #1 Technical Review, Design for Assembly-1 Revised Design of Gas
Capsule, DFA Steps, page 15, substitute 304L stainless steel for the gas capsule
for laser weld.     b)   Zone #1 Process Validation, ATS shall perform all
Process Validation steps for Zone #1, Stations 14 & 22 on page 16, Stations 16 &
18 on page 17, and Station 20 on page 17.     c)   Zone #2, Process Validation,
Station 18, ATS shall perform the second Process Validation Step on page 15.

 



--------------------------------------------------------------------------------



 



  d)   Zone #3, Process Validation, Station 34, ATS shall perform all Process
Validation Steps on page 21.     e)   Zone #4, Process Validation, Station 16,
ATS shall perform all Process Validation Steps on page 18.     f)   Zone #5,
Process Validation, Station 12, ATS shall perform all Process Validation Steps
on page 14.     g)   [ATS Comments: Please see revised ATS Conditions of Sale
for details on software licenses.]     h)   General Clarifications &
Deliverables, the cosmetic guarding proposed on page 1 is rejected.     i)  
General Clarifications & Deliverables, all machinery, guarding, shields and
parts shall meet all required federal and state regulations.     j)   General
Clarifications & Deliverables, all as built documentation shall be provided in
electronic format for the AAM including , but not limited to all parts and
components and in hardcopy format for all but software source code, detailed
mechanical, electrical and hydraulic drawings.     k)   Project Management, the
testing and acceptance criteria for both Factory Acceptance Testing (FAT) and
Site Installation Testing (SAT) shall be inclusive of Sections 4.7.2, 4.7.3,
4.7.4, 4.7.5 and 4.7.6 of TASER’s Automated Assembly Machine Performance
Specifications and Requirements.

5.   ATS Conditions of Sale, TASER version, as revised dated June 29, 2007

     
Requestor:
   
 
   
 
   
 
   
Dan Behrendt
   
 
   
 
   
Date:   July 2, 2007
   

 